DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 20.
Amended: 1, 5, 11, 15 and 20.
Cancelled: 6 and 16.
Pending: 1-5, 7-15 and 17-20.
Double Patenting
In view of claim amendments, the Double Patenting rejection has been withdrawn.
Response to Arguments
Applicant's arguments, see page(s) 8-11, filed 07/26/2022, with respect to claim(s) 1-20 have been fully considered but they are not persuasive. The Examiner respectfully disagrees for at least the following reasons:

Re: Claim 1 (and dependent claims 1-5 and 7-10), Applicant argues, see pages 7-9, 
 Bigioi does not disclose “a processor configured to: ... perform the convolution operation on the divided block by applying a kernel to the divided block to generate respective output values corresponding to inner pixels inside the divided block and outer pixels that are included in adjacent blocks of the divided block, without reading values of the outer pixels from the memory to provide a conflict-free access to the memory” as recited in claim 1.
The examiner respectfully disagrees and maintains that Bigio discloses in amended claim 1 incorporating claim 6 limitations, Figures 4-8, page 13, lines 5-28, page 15, lines 3-24, page 16, lines 5-16 and page 12, line 29- page 13, line 28 showing convolution kernel sliding over divided cache in each layer. As Figure 4 discloses a ROI (region of interest) map is loaded in the Cache, i.e. no access to DRAM memory is needed to process that region, which would include neighbouring pixel data. Therefore, it is believed BIGIOI discloses the argued limitations of the amended claim.
With respect to claim 6 limitations incorporated in claim 1, it is further believed that BIGIOI page 13, lines 11 - page 14, line 24; see also page 18, lines 8-24 disclose those limitations as set forth above.
It is noted that Yao and Herrero were not used to reject claim 1.
The rejection of these claim 1 and it’s dependent claims is therefore being maintained at least for the above reasons.

Re: Claim 11 and 20 (and dependent claims 12-15 and 17-19), Applicant argues, see page(s) 10, 
Applicant puts forth similar arguments as they did in arguing claim 1 up above. 
Rejection of claims 11 and 20 and their dependent claims 812-15 and 17-19 is being maintained for at least the reasons cited for maintaining the rejection of claim 1 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-8, 10-11, 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by BIGIOI (WO 2017129325 A1).

Re: Independent Claim 1 (currently amended), BIGIOI discloses an apparatus for processing a convolution operation in a neural network (BIGIOI claim 1), the apparatus comprising:
a memory (BIGIOI claim 1, fig. 30: 40); and
a processor (BIGIOI claim 1, where convolution engine is construed to be the processor) configured to read, 
from the memory (BIGIOI claim 1, claim 1; wherein "divided block” corresponds to “NXM pixels"), 
a divided block among a plurality(e.g. BIGIOI Figures 4-5 and page 13, lines 5-18),
wherein a plurality of different addresses in the memory are assigned to the plurality of divided blocks, respectively (e.g. BIGIOI Figures 4-5 and page 13, lines 5-28),
perform the convolution operation on the block by applying a kernel  to the divided block to generate respective output values corresponding to inner pixels inside the divided block and outer pixels that are included in adjacent blocks of the divided block (BIGIOI Figure 4-8), without reading values of the outer pixels from the memory to provide a conflict-free access to the memory  (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28), generate an output block by using the respective output values (BIGIOI page 13, lines 11 - page 14, line 24; see also page 18, lines 8-24),
 generate a feature map by using the output block (BIGIOI claim 1; wherein “kernel” corresponds to corresponding set of weights"), and 
write the feature map to the memory (BIGIOI claim 1; wherein “feature map” corresponds to "output pixel values").

Re: Independent Claim 11 (currently amended), BIGIOI discloses a method of processing a convolution operation in a neural network (BIGIOI claim 1), the apparatus comprising:
reading, from a memory (BIGIOI claim 1, claim 1; wherein "divided block” corresponds to “NXM pixels"), a divided block among a plurality(e.g. BIGIOI Figures 4-5 and page 13, lines 5-18), wherein a plurality of different addresses in the memory are assigned to the plurality of divided blocks, respectively (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28);
block by applying a kernel (BIGIOI claim 1; wherein “kernel” corresponds to corresponding set of weights") to the divided block to generate respective output values corresponding to inner pixels inside the divided block (BIGIOI Figure 4-8) and outer pixels that are included in adjacent blocks of the divided block, without reading values of the outer pixels from the memory to provide a conflict-free access to the memory (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28), 
generate an output block by using the respective output values (BIGIOI page 13, lines 11 - page 14, line 24; see also page 18, lines 8-24);
generating, via a processor (BIGIOI claim 1, where convolution engine is construed to be the processor), a feature map by using the output block; and writing the feature map to the memory (BIGIOI claim 1; wherein “feature map” corresponds to "output pixel values").

Re: Claim(s) 4 and 14 (original), BIGIOI disclose(s) all the limitations of claims 1 and 11 on which these claims depend. BIGIOI further discloses:
wherein addresses respectively corresponding to the divided blocks are assigned with respect to the divided blocks, and wherein the divided blocks are respectively stored in a plurality of banks of the memory and are accessible by the addresses (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28).

Re: Claim(s) 5 and 15 (original), BIGIOI disclose(s) all the limitations of claims 4 and 14 on which these claims depend. BIGIOI further discloses:
performing conflict-free access to one of the plurality of banks with reference to an address of the one of the divided blocks; and reading data of the one of the divided blocks from the one of the plurality of banks, based on the conflict-free access (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28).

Re: Claim(s) 7 and 17 (original), BIGIOI disclose(s) all the limitations of claims 1 and 11 on which these claims depend. BIGIOI further discloses:
wherein the processor is further configured to execute a code temporarily storing kernel information to prevent a stack overflow when performing the convolution operation (BIGIOI figure 3:"37"; page 8, lines 12-31).

Re: Claim(s) 8 and 18 (original), BIGIOI disclose(s) all the limitations of claims 1 and 11 on which these claims depend. BIGIOI further discloses:
further comprising a buffer, wherein the processor is further configured to accumulate the output block and other outputs previously stored in the buffer by writing the output block to the buffer and generate the feature map based on results accumulated in the buffer (BIGIOI figure 3:"31"; figure 4; page 6, line 19-page 7, line 31).

Re: Claim(s) 10 and 19 (original), BIGIOI disclose(s) all the limitations of claims 8 and 18 on which these claims depend. BIGIOI further discloses:
wherein the processor is further configured to perform accumulation using address information of data stored in the buffer and tag information indicating block type information (supra; figures 3, 6-7 and 9).

Re: Independent Claim 20 (currently amended), BIGIOI discloses a non-transitory computer-readable recording medium having recorded thereon a program for performing, via a processor (no patentable weight), operations comprising:
reading, from a memory (BIGIOI claim 1, claim 1; wherein "divided block” corresponds to “NXM pixels"), a divided block among a plurality(e.g. BIGIOI Figures 4-5 and page 13, lines 5-18), wherein a plurality of different addresses in the memory are assigned to the plurality of divided blocks, respectively (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28);
block by applying a kernel (BIGIOI claim 1; wherein “kernel” corresponds to corresponding set of weights") to the divided block to generate respective output values corresponding to inner pixels inside the divided block (BIGIOI Figure 4-8) and outer pixels that are included in adjacent blocks of the divided block, without reading values of the outer pixels from the memory to provide a conflict-free access to the memory (BIGIOI figure 5; page 15, lines 3-24; page 16, lines 5-16; see also page 12, line 29- page 13, line 28); 
generating an output block by using the respective output values (BIGIOI page 13, lines 11 - page 14, line 24; see also page 18, lines 8-24);
generating, via a processor (BIGIOI claim 1, where convolution engine is construed to be the processor), a feature map by using the output block; and writing the feature map to the memory (BIGIOI claim 1; wherein “feature map” corresponds to "output pixel values").
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BIGIOI (WO 2017129325 A1) in view of YAO (WO 2017139927 A1).

Re: Claim(s) 2 and 12 (original), BIGIOI disclose(s) all the limitations of claims 1 and 11 on which these claims depend. BIGIOI is silent regarding:
wherein a size of the output block is larger than a size of the one of the divided blocks.
YAO discloses:
wherein a size of the output block is larger than a size of the one of the divided blocks (YAO figure 8: 808; see also page 13, lines 18-25).
BIGIOI and YAO disclose neural image processing systems and methods. YAO in particular discloses feature map reshaping and grouping devices and methods to form a combined map. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt and apply the teachings of YAO to the image processing devices taught by BIGIOI by modifying device architecture and/or methods for the purpose of producing a computer based object detection vision system with a broad range of different applications (see e.g., YAO page 1 ll. 17-27).

Re: Claim(s) 3 and 13 (original), BIGIOI and YAO as disclosed in the rejection of claims 2 and 12 up above further disclose
The apparatus of claim 1 or the method of claim 13: wherein a size of the output block varies according to a size of the kernel (YAO figure 8: 808; see also page 13, lines 18-25 and BIGIOI page 6, ll. 12-14).

Claim(s) 9 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BIGIOI (WO 2017129325 A1) in view of HERRERO (US 20160179434 A1).

Re: Claim(s) 9 (original), BIGIOI disclose(s) all the limitations of claim 8 on which this claim depends. BIGIOI is silent regarding:
wherein the processor is further configured to convert data of a vertical form of the output block into data of a horizontal form and write the converted data of the horizontal form to the buffer
HERRERO discloses:
wherein the processor is further configured to convert data of a vertical form of the output block into data of a horizontal form and write the converted data of the horizontal form to the buffer (HERRERO ¶¶ [0156]-[0164]).
BIGIOI and HERRERO disclose neural image processing systems and methods. HERRERO in particular discloses methods for performing convolution operations with a certain quality of service. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt and apply the teachings of HERRERO to the image processing devices taught by HERRERO by modifying the methods to ensure a minimum quality of service in accordance with the specified number of read/write ports and the specified convolution operation can be performed (see e.g., YAO page 1 ll. 17-27).
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov